        Case 1:21-cv-00718-GTS-DJS Document 10 Filed 08/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
JOHN K. LUCE, II,                                                      Docket No.: 1:21-cv-00718-GTS-DJS

                                    Plaintiff,

                     - against -
                                                                       CERTIFICATE OF SERVICE
YRC INC., YRC INC. d/b/a YELLOW FREIGHT;
YRC WORLDWIDE ENTERPRISE SERVICES, INC.,
YRC FREIGHT; YRC WORLDWIDE, INC.; and
YELLOW FREIGHT SYSTEM INC.,

                                    Defendants.
-------------------------------------------------------------------x

         The undersigned certifies under the penalty of perjury that on the date indicated below,
Defendants’ Initial Disclosures Pursuant to Fed. R. Civ. Proc. Rule 26(a) was served upon
the following persons via e-mail at the addresses indicated below:
                                   Peter A. McDaniel, Esq.
                                   Andrew W. Kirby, Esq.
                                   CONWAY & KIRBY, PLLC
                                   413 Kenwood Ave
                                   Delmar, New York 12054
                                   E-mail: pmd@cklawyers.com
                                           awk@cklawyers.com

Dated: August 11, 2021
                                                                /s/ Mark F. Werle
                                                              Mark F. Werle
                                                              RYAN SMITH & CARBINE, P.C.
                                                              511 Glen Street
                                                              Glens Falls, New York 12801
                                                              Tel.: (518) 499-1272
                                                              Fax: (518) 499-1273
                                                              E-mail: mfw@rsclaw.com

                                                              Attorneys for defendants,
                                                              YRC INC.; YRC INC. d/b/a YRC Freight,
                                                              i/s/h/a “YRC Freight”, i/s/h/a YRC
                                                              Worldwide, Inc., i/s/h/a Yellow Freight
                                                              System Inc., and improperly stated to be
                                                              d/b/a “Yellow Freight; and YRC
                                                              WORLDWIDE ENTERPRISE SERVICES, INC.
4619-291/ #1148125
